DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the After-final Consideration Program (AFCP 2.0) request filed on 03/23/2021. 
Claims 9-15 and 19-24 are currently pending in this application. Claims 9-15 and 19-24 have been amended. Note: the amendment to the claims of 03/23/2021 are entered, but the claims of 01/29/2021 were not entered (e.g., only for interview discussion).
No new IDS has been filed.

Response to Arguments
The previous objections to the claims 10-15 and 20-24 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 112(b) rejections to the claims 9-15 and 19-24 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 9-15 and 19-24 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 9 and 19,

Durham et al. (US 9,213,653 B2) teaches a system and method for identifying unencrypted data including a plurality of bits, wherein the unencrypted data may be encrypted and stored in memory. A determination may be made as to whether the unencrypted data includes a random distribution of the plurality of bits. Accordingly, the logic may determine that the unencrypted data does not include a random distribution of the plurality of bits when the unencrypted data includes one or more typical bit sequences (e.g., a pattern) satisfying a threshold value. The logic makes the determination before the unencrypted data is encrypted and stored in the memory. The unencrypted data is corrupt based on the integrity value. The logic computes a hash value (e.g., digest) using the unencrypted data (e.g., message, plaintext data, etc.) and compare the hash value to the fetched integrity value (e.g., 128-bit ICY, MAC, etc.) to verify whether the unencrypted data is a result of a legitimate decryption of the original data. If the test fails, for example by a comparison mismatch, the logic may determine that the unencrypted data is corrupt – see figs. 2, 4; abstract; columns 5-8 of Durham.

Gueron et al. (US 2014/0223197 A1) discloses a method and apparatus to provide cryptographic integrity checks and replay protection to protect against hardware attacks on system memory. A mode of operation for block ciphers enhances the standard XTS-AES mode of operation to perform memory encryption by extending a tweak to include a "time stamp" indicator. A tree-based replay protection scheme uses standard XTS-AES to encrypt contents of a cache line in the system memory. A Message Authentication Code (MAC) for the cache line is encrypted using enhanced XTS-AES and a "time stamp" indicator associated with the cache line. The "time stamp indicator" is stored in a processor – see figs. 5, 6; abstract; paras. [0015] and [0113] of Gueron.

Wu et al. (US 2018/0337782 A1) discloses a secure network including one or more nodes linking the first and second parties through one or more trusted connections ("hops"); each hop features uses of a shared secret key unique to that hop. The first party's connection to the network (domain) receives the information relayed through the secure network by the second party, it decrypts that information according to the secret key of the first party, and it then retransmits the decrypted information to the second party using the secure hops. As with the other nodes of the secure network, such a trusted third party decrypts information and uses header information to identify unique ID (e.g., email address, another identifier, or a random tag/number/string), credit card type ( e.g., "AMEX") and similar information. The trusted third party then runs software that performs integrity checks on this information, running exception processes to clear the credential (e.g., optionally adding an authentication stamp or hash, and then forwarding the message through the secure network) or it can inform that an unrecognized transaction has been detected– see fig. 5C; abstract; paras. [0030], [0043] of Wu.

However, the prior art of record does not teach or render obvious the limitations in independent claims 9 and 19 of a system and a method specific to the combination with other limitations:
to operate as a source device and perform operations comprising:
automatically using a pattern matching algorithm to analyze entropy characteristics of a plaintext version of a message, wherein the pattern matching algorithm uses at least one pattern matching test to generate at least one entropy metric for the message;
automatically determining whether the message has low entropy, based on results of the pattern matching algorithm and a predetermined entropy threshold;
in response to a determination that the message does not have the low entropy, automatically generating cyphertext based on the message, generating integrity metadata based on the cyphertext, and sending the cyphertext and the integrity metadata to a destination device; and
in response to a determination that the message has the low entropy, encrypting the message and sending the encrypted message to the destination device without sending any integrity metadata for the message to the destination device.

Dependent claims 10-15 and 20-24 are allowed as they depend from allowable independent claim 9 or 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAUNG T LWIN/Primary Examiner, Art Unit 2495